SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

655
CA 14-02110
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


PRISCILLA MORRIS, AS ADMINISTRATRIX OF THE
ESTATE OF FRANCIS LEE MORRIS, DECEASED,
PLAINTIFF-RESPONDENT,

                     V                                             ORDER

ROCHESTER-GENESEE REGIONAL TRANSPORTATION
AUTHORITY, LIFT LINE, INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


WOODS OVIATT GILMAN LLP, ROCHESTER (GRETA K. KOLCON OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CELLINO & BARNES, P.C., ROCHESTER (K. JOHN WRIGHT OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (J.
Scott Odorisi, J.), entered April 7, 2014. The order, among other
things, denied in part the motion of defendants Rochester-Genesee
Regional Transportation Authority and Lift Line, Inc., to dismiss
certain causes of action.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 26 and 28, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 12, 2015                        Frances E. Cafarell
                                                Clerk of the Court